                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

ANITA K. CHILDERS,                       )
                                         )
                    Plaintiff,           )
                                         )
                           v.            )      Case No. CIV-17-393-SPS
                                         )
COMMISSIONER of the Social               )
Security Administration,                 )
                                         )
                    Defendant.           )

                                OPINION AND ORDER
      The claimant Anita K. Childers requests judicial review of a denial of benefits by

the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

She appeals the Commissioner’s decision and asserts the Administrative Law Judge

(“ALJ”) erred in determining she was not disabled. For the reasons set forth below, the

Commissioner’s decision is REVERSED and the case REMANDED to the ALJ for further

proceedings.

                     Social Security Law and Standard of Review

      Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which
exists in the national economy[.]”           Id. § 423 (d)(2)(A). Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”



 1
    Step one requires the claimant to establish that she is not engaged in substantial gainful activity.
Step two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If he does have a medically severe impairment, it is measured at step
three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant has a
listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded benefits
without further inquiry. Otherwise, the evaluation proceeds to step four, where the claimant must
show that she lacks the residual functional capacity (“RFC”) to return to her past relevant work.
At step five, the burden shifts to the Commissioner to show there is significant work in the national
economy that the claimant can perform, given her age, education, work experience and RFC.
Disability benefits are denied if the claimant can return to any of her past relevant work or if her
RFC does not preclude alternative work. See generally Williams v. Bowen, 844 F.2d 748, 750-51
(10th Cir. 1988).

                                                  -2-
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                   Claimant’s Background

       The claimant was fifty-six years old at the time of the most recent administrative

hearing (Tr. 242). She has a high school equivalent education and has worked as a

housekeeper/cleaner, trailer component assembler, and cage cashier (Tr. 38, 40, 53). The

claimant alleges that she has been unable to work since December 16, 2012, due to

headaches, neck surgery, pain and numbness in her shoulder and arm, and depression

(Tr. 242, 262).

                                     Procedural History

       On May 17, 2013, the claimant applied for disability insurance benefits under Title

II of the Social Security Act, 42 U.S.C. §§ 401-434 (Tr. 242-43). Her application was

denied. ALJ Truett M. Honeycutt conducted an administrative hearing and determined that

the claimant was not disabled in a written opinion dated August 29, 2016 (Tr. 18-29). 2 The

Appeals Council denied review, so the ALJ’s written opinion represents the

Commissioner’s final decision for purposes of this appeal. See 20 C.F.R. § 404.981.

                        Decision of the Administrative Law Judge

       The ALJ made his decision at step four of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform light work as defined



 2
    The ALJ conducted an initial administrative hearing on June 8, 2015 (Tr. 68-115). Due to a
conflict with one of the medical experts at the initial hearing, a second hearing was conducted on
May 9, 2016 (Tr. 34-67).

                                               -3-
in 20 C.F.R. § 404.1567(b), i. e., she could lift twenty pounds occasionally and ten pounds

frequently; stand and walk two hours continuously for a total of six hours in an eight-hour

workday; sit for two hours continuously for a total of two hours in an eight-hour workday;

frequently balance, stoop, kneel, and crouch; and occasionally crawl, reach overhead

bilaterally, and climb ladders, ropes, or scaffolds (Tr. 23). The ALJ then concluded that

the claimant was not disabled because she could return to her past relevant work as a casino

cage cashier as performed in the national economy (Tr. 27-28).

                                          Review

       The claimant contends that the ALJ erred by failing to properly: (i) account for her

headaches, neck pain, torticollis, obesity, and mental impairments when formulating the

RFC; (ii) provide a narrative discussion describing how the evidence supports the RFC;

(iii) determine the mental demands of her past relevant work; and (iv) evaluate her

subjective statements. The Court agrees that the ALJ failed to properly evaluate the

claimant’s nonsevere mental impairments, and the decision of the Commissioner must be

reversed and the case remanded to the ALJ for further proceedings.

       The ALJ found the claimant had the severe impairments of cervical disk disease

status post remote fusion in 2002, class 1 obesity (body mass index of 32 at 63 inches tall

and 183 pounds), and history of tension headaches, but that her depression and anxiety

were nonsevere (Tr. 20-21). The relevant medical evidence reveals that the claimant

established care at Caddo Family Medical Clinic on February 17, 2014 (Tr. 488-89). At

this initial appointment, she reported severe headaches that occurred three or four times

per week (Tr. 488). Nurse practitioner Emily Love diagnosed the claimant with tension

                                            -4-
headache and prescribed medication (Tr. 488-89). The claimant presented to Dr. Lee on

April 23, 2014, and reported consistent headaches, noting that she was keeping her three

grandchildren and was under a lot of stress (Tr. 482-884). Dr. Lee diagnosed the claimant

with tension headaches (Tr. 484). At a follow-up appointment with Dr. Lee on May 14,

2014, the claimant reported that she stopped taking her medication due to side effects and

reported continued headaches a few times per week (Tr. 478-81). Dr. Lee diagnosed the

claimant with generalized anxiety disorder and situational anxiety and prescribed an

antidepressant (Tr. 480). After this initial diagnosis, the record contains no evidence of

mental health treatment until June 2015. Dr. Lee treated the claimant for generalized

anxiety disorder from June 2015 until August 2015 (Tr. 516-31). He observed the claimant

was anxious and depressed in June 2015 and July 2015, but her mood was normal by

August 2015 (Tr. 515, 519, 524, 529).

       Nurse practitioner Tina Harrison treated the claimant’s neck pain in April 2015 at

Caddo Family Medical Clinic (Tr. 500-02). Ms. Harrison noted the claimant had normal

range of motion of all muscle groups, but had some pain with range of motion (Tr. 501).

At a follow-up appointment on September 24, 2015, the claimant reported that her

headache pain radiated to her neck, and that no medication, including narcotic pain

medication, fully alleviated her headache pain (Tr. 533).

       Dr. Ardry Yarbrough treated the claimant’s headaches and neck pain from

November 2015 through at least February 2016 (Tr. 545-552). At a follow-up appointment

with Dr. Yarbrough on November 23, 2015, the claimant reported increased stress and

some depression secondary to her circumstances (Tr. 549). Dr. Yarbrough diagnosed the

                                            -5-
claimant with dysthymic disorder and anxiety disorder not otherwise specified (Tr. 550).

Thereafter, he continued treating the claimant’s dysthymic disorder and anxiety disorder

through at least February 2016 (546-49).

      Dr. Robin McGirk performed a consultative psychological evaluation of the

claimant on September 27, 2013 (Tr. 472-76). She found that the claimant’s thought

process was logical, organized, and coherent; her concentration, memory, and abstract

reasoning ability were average; and her insight and judgment were average to low average

(Tr. 474-75). Dr. McGirk diagnosed the claimant with depressive disorder not otherwise

specified secondary to physical and medical problems, and indicated that the claimant’s

prognosis was good depending on improvement of her medical condition (Tr. 475-76).

      State agency psychologists reviewed the record in October 2013 and January 2014,

prior to much of the treatment record related to her mental impairments, and found the

claimant’s mental impairments were nonsevere (Tr. 121, 131-32).

       In his written opinion, the ALJ summarized the claimant’s testimony and some of

the medical record. The ALJ summarized the notes from Dr. McGirk’s consultative

psychological examination at step two in the context of the severity of the claimant’s

depression and anxiety and then incorrectly determined that she had no psychological

treatment records (Tr. 21). At step four, the ALJ gave the state agency psychologists’

opinions considerable weight, but he did not otherwise mention or discuss the claimant’s

mental impairments or the mental health-related treatment provided by Dr. Lee and Dr.

Yarbrough (Tr. 22).



                                           -6-
         The claimant contends, inter alia, that the ALJ failed to give proper consideration

to her nonsevere mental impairments. Because the ALJ found that the claimant had other

severe impairments, any failure to find her mental impairments severe at step two is

considered harmless error because the ALJ is still required to consider the effects of these

impairments at all steps of the sequential evaluation, and to account for them in formulating

the claimant’s RFC. See Hill v. Astrue, 289 Fed. Appx. 289, 292 (10th Cir. 2008) (“Once

the ALJ finds that the claimant has any severe impairment, he has satisfied the analysis for

purposes of step two. His failure to find that additional alleged impairments are also severe

is not in itself cause for reversal. But this does not mean the omitted impairment simply

disappears from his analysis. In determining the claimant’s RFC, the ALJ is required to

consider the effect of all of the claimant’s medically determinable impairments, both those

he deems ‘severe’ and those ‘not severe.’”) [emphasis in original] [citations omitted]. But

here the error was not harmless, because although the ALJ discussed all of the claimant’s

severe and nonsevere medically determinable impairments individually at step two, he

failed to consider all of her impairments, singly or in combination, when formulating the

claimant’s RFC at step four. See Langley v. Barnhart, 373 F.3d 1116, 1123 (10th Cir.

2004).     The Tenth Circuit has held that “a conclusion that the claimant’s mental

impairments are non-severe at step two does not permit the ALJ simply to disregard those

impairments when assessing a claimant’s RFC and making conclusions at steps four and

five.” Wells v Colvin, 727 F.3d 1061, 1068-69 (10th Cir. 2013). “To sum up, to the extent

the ALJ relied on his finding of non-severity as a substitute for adequate RFC analysis, the

Commissioner’s regulations demand a more thorough analysis.” Wells, 727 F.3d at 1071.

                                             -7-
This analysis was particularly important here because the state agency psychologists’

opinion predated all of the claimant’s mental health treatment, and because both Dr.

McGirk and Dr. Yarbrough indicated that the claimant’s mental health impairments were

related to her physical impairments.

       Because the ALJ failed to properly account for all the claimant’s impairments at

step four, the decision of the Commissioner must be reversed and the case remanded to the

ALJ for further analysis. If such analysis results in any adjustment to the claimant’s RFC,

the ALJ should then re-determine what work, if any, the claimant can perform and

ultimately whether she is disabled.

                                         Conclusion

      In summary, the Court FINDS that correct legal standards were not applied by the

ALJ, and the Commissioner’s decision is therefore not supported by substantial evidence.

The decision of the Commissioner decision is accordingly hereby REVERSED and the

case REMANDED for further proceedings consistent herewith.

      DATED this 11th day of March, 2019.



                                      ______________________________________
                                      STEVEN P. SHREDER
                                      UNITED STATES MAGISTRATE JUDGE




                                             -8-
